     Case 3:17-cr-00028 Document 56 Filed 07/13/20 Page 1 of 2 PageID #: 208



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                    CRIMINAL ACTION NO. 3:17-00028-01

TRACIE M. REED


                                             ORDER

       On June 19, 2020, the Court denied defendant Tracie Reed’s Emergency Motion for

Compassionate Release from Incarceration. ECF No. 52. Reed now moves for reconsideration and

for the appointment of counsel. ECF Nos. 54, 55. As to Reed’s motion for counsel, the Constitution

does not guarantee a right to appointed counsel in post-conviction proceedings. Pennsylvania v.

Finely, 481 U.S. 551, 555 (1987). The Court has discretion to appoint counsel in proceedings under

18 U.S.C. § 3582(c) where the interests of justice so require, but Reed has not made such a showing

here. As for Reed’s request for reconsideration, she still has not demonstrated a particularized risk

of contracting COVID-19 at her current facility. See U.S. v. Feiling, No. 3:19CR112 (DJN), 2020

WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (explaining that in the current COVID-19 outbreak

“courts have found extraordinary and compelling reasons for compassionate release when an

inmate shows both a particularized susceptibility to the disease and a particularized risk of

contracting the disease at his prison facility”). According to the Bureau of Prisons, FPC Alderson

has no confirmed active cases. See COVID-19 Cases, FEDERAL BUREAU                      OF   PRISONS,

https://www.bop.gov/coronavirus/ (last visited July 8, 2020). The Court therefore DENIES Reed’s

motions, ECF Nos. 54 and 55, and DIRECTS the Clerk to send a copy of this Order to counsel
    Case 3:17-cr-00028 Document 56 Filed 07/13/20 Page 2 of 2 PageID #: 209



and the defendant, the United States Attorney’s Office, the United States Probation Office, and the

United States Marshals Service.

                                             ENTER:         July 13, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
